DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 6 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Bestaoui-Spurr (US 2015/0047848 A1 to Bestaoui-Spurr et al., published February 19, 2015).
Bestaoui-Spurr discloses a well treatment composite containing particulates having a substrate coated with a polyionic/polycationic polymer (charged composite) wherein the presence of the polycationic polymer on the surface of the well treatment particulates reduces the generation of dust and fines during a well treatment operation and further reduces the amount of dust or fines generated during transport of the well treatment particulates to a remote location as well during its processing (abstract; [0010]; [0021]; [0022]).  The well treatment composite can comprises a particulate having a negative charge on its surface wherein the polycationic polymer is coated on the particulate with the negative charge ([0016]).  The well treatment particulate can be a charged particulate substrate with polyelectrolyte layers formed onto the charged particulate substrate, wherein each of the polyelectrolyte layers is composed of one or more distinct polyionic materials, and wherein the substrate can be proppant sand (inorganic substrate comprising silicon) ([0017]; [0018]).
Bestaoui-Spurr further discloses the polyionic polymers further comprising a free amine (primary, secondary, or tertiary) or a salt thereof, as well as in a quaternized form, wherein the preferred polycationic polymer is poly(diallydimethyl)amine hydrochloride) having a specified formula ([0045]; [0056]; [0057]; claims 11 and 12 of Bestaoui-Spurr).  Nanoparticles can be included/added to the polyionic layer/coating clay (such as bentonite and smectite clays), wherein the nanoparticles can be charged and include metal oxides (such as alumina, silica and magnesium oxide) ([0024]; [0081]).
Bestaoui-Spurr further discloses a well treatment fluid containing the well treatment particulate that is coated with the polyelectrolyte layers or the polycationic polymer used, e.g., as proppants, in a hydraulic fracturing method ([0013; [0094] to [0098]).  The particulate substrate can be combined with two or more polyelectrolyte multi-layers to form a well treatment composite wherein the multi-layers can be a bilayer, a trilayer, or possess further layers ([0020] to [0023]).
Thus, the instant claims are anticipated by Bestaoui-Spurr.

Claim Rejections - 35 USC § 103
 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as unpatentable over Bestaoui-Spurr.
Bestaoui-Spurr was discussed above.  Although Bestaoui-Spurr may not expressly teach the weight percent/molar ratio or composite thickness recited in dependent claims 14 and 15, Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Bestaoui-Spurr.


Allowable Subject Matter
Claims 5, 7 and 11-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach or suggest the charged composite material of claims 1, 6 and 10 wherein the silicon/magnesium components are present in layers having the specified shape recited in dependent claims 7, 11 and 12, or further comprise the aminoalkylsilane compounds specified in dependent claims 5 and 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



June 19, 2021